842 F.2d 334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Reginald WILLIAMS, Petitioner-Appellant,v.William ABSHIRE, Warden, Respondent-Appellee.
No. 87-1795.
United States Court of Appeals, Sixth Circuit.
March 15, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner, a Michigan state prisoner, appeals the district court's judgment which denied his 28 U.S.C. Sec. 2254 petition seeking a writ of habeas corpus.


3
Petitioner was convicted following a bench trial of felony-murder and was sentenced to life imprisonment.  In his petition, he argued that he received ineffective assistance of counsel and that he was denied due process because the State of Michigan's decision in People v. Aaron, 409 Mich. 672, 299 N.W.2d 304 (1980) was not applied to his case.  Upon review, we conclude the district court properly denied the petition.


4
Accordingly, the district court's judgment is hereby affirmed for the reasons set forth in the district court's opinion dated July 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.